Bussell, C. J.,
dissenting. I agree, of course, to the ruling in the first headnote, but I dissent from the rulings of the majority of the court as set forth in headnotes 2 to 15, inclusive. In my opinion, the learned trial judge did not err in any of his rulings *682as to the admissibility of testimony. In the consideration of this case, the first issue of fact which presents itself is whether the testator had made, in -favor of the plaintiff, the parol agreement which is set forth in the petition. The respective rights of the parties, in the'ultimate analysis of the matter, depend entirely upon whether Burns made the agreement to devise by will to Mrs. ¿fiierling and her children, or to Mrs. Beall and her children and to Mrs. Sherling and her children jointly, any property of which he might be seized and possessed at the time of his death. The plaintiff asserted the existence of the contract. It was the right of the opposite party, in the circumstances of this case as they appear in the statement of facts, to summon any fact or circumstance which might tend to demonstrate the unreasonableness, and thereby the falsity, of the plaintiff’s claim. To this end it was allowable, as held by the trial judge, to show the character of the alleged donor, his pecularities, if any, manner of living, and the care and prudence, or the contrary, with which he conducted his business. To allow one party in a cause to claim rights to valuable property under a conversation in parol several years old, when it would have been but little trouble to have the agreement witnessed and reduced to writing, and yet deny the representative of the opposite party whose lips death' had closed the right to show, if he could, that the alleged agreement was unreasonable or unnatural, does not seem to me to be a fair administration of the rules of circumstantial evidence. That the character of a party for fair dealings and observation of his obligations may be shown has been lately held by this court in Wimberly v. Toney, 175 Ga. 416 (165 S. E. 257). If time permitted and a recital of other decisions would be profitable in argument, numerous decisions of this court could be cited to sustain the ruling of the trial judge as to the admissibility of any pertinent circumstance which might reasonably satisfy the jury of the improbability of the plaintiff’s claim. For myself I express no opinion, and no judge should, as to the value of the evidence offered in behalf of either party, for this is a question for the jury; but it is an inherent right of every litigant to adduce in evidence such facts as are relevant in determining the probability or improbability of the contention of either party.
The excerpt from the charge of the court upon which the majority base the reversal of the judgment of-the lower court in refusing a *683new trial, when considered alone, may appear to be erroneous. But when this excerpt is considered in connection' with the entire instructions of the court covering all the material features of the ease, this extracted excerpt from the instructions could not have so affected the result as to work injustice, or have so confused the jury as to have required the grant of a new trial. As said by Mr. Chief Justice Bleckley in Brown v. Matthews, 79 Ga. 1 (4 S. E. 13) : “A charge, torn to pieces and scattered in disjointed fragments, may seem objectionable, although, when put together and considered as a whole, it may be perfectly sound. The full charge being in the record, what it lacks when divided is supplied when the parts are united. United they stand, divided they fall.”